IT IS HEREBY ADJUDGED and DECREED that the
below described is DENIED.



Dated: October 11, 2019
                                                  ________________________________________
                                                               TONY M. DAVIS
                                                     UNITED STATES BANKRUPTCY JUDGE
____________________________________________________________


                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                        §
                                              §           CHAPTER 7
ORLY GENGER,                                  §
                                              §           CASE NO. 19-10926-TMD
         Debtor.                              §

    ORDER GRANTING EXPEDITED MOTION TO EXTEND THE DEADLINE TO
   RESPOND TO THE APPLICATION UNDER FEDERAL RULE OF BANKRUPTCY
     PROCEDURE 9019 AND LOCAL RULE 9019 TO APPROVE COMPROMISE

         The Court has considered the Motion to Extend the Deadline to Respond to the

Application Under Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9019 to Approve

Compromise WKH³0RWLRQ´ 7KH&RXUWKDYLQJFRQVLGHUHGWKH0RWLRQWKHUHVSRQVHVLIDQ\WKH

documents, motions, and pleadings on file, and arguments of counsel, if any, is of the opinion

that the Motion is meritorious and, therefore, it is hereby GRANTED.

         IT IS THEREFORE ORDERED that the Motion is hereby GRANTED;

         IT IS FURTHER ORDERED that the deadline for all parties to file a response to the

Application Under Federal Rule of Bankruptcy Procedure 9019 and Local Rule 9019 to Approve



{01519/0001/00241186.1}                       1
Compromise is November 18, 2019.

                                      ###



Proposed Order Submitted by:

STREUSAND, LANDON, OZBURN & LEMMON, LLP

Sabrina L. Streusand
State Bar No. 11701700
1801 S. MoPac Expressway, Suite 320
Austin, Texas 78746
(512) 236-9900
(512) 236-9904 (Fax)
streusand@slollp.com

ATTORNEYS FOR JUDGMENT CREDITOR
SAGI GENGER

and

MUNSCH HARDT KOPF & HARR, P.C.

Jay H. Ong
State Bar No. 24028756
303 Colorado Street, Suite 2600
Austin, Texas 78701
(512) 391-6100 (Telephone)
(512) 391-6149 (Facsimile)
jong@munsch.com

ATTORNEYS FOR CREDITOR
THE ORLY GENGER 1993 TRUST




{01519/0001/00241186.1}               2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: wallacea                     Page 1 of 1                          Date Rcvd: Oct 11, 2019
                                      Form ID: pdfintp                   Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 13, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,    Austin, TX 78701-4582
aty            +John Dellaportas,   Emmet Marvin & Martin LLP,    120 Broadway 32nd FL,
                 New York, NY 10271-3291
intp           +D&K GP LLC,   c/o Jordan Holzer & Ortiz, PC,    500 N. Shoreline Blvd.,    Suite 900,
                 Corpus Christi, TX 78401-0341
intp            Dalia Genger,   c/o Jordan, Holzer & Ortiz,    500 N SHORELINE BLVD,    STE 900,
                 CORPUS CHRISTI, TX 784010341
cr             +SureTec Insurance Company,   Clark Hill Strasburger,    901 Main St #6000,
                 Dallas, TX 75202-3748
cr              TPR Investment Associates, Inc.,   c/o Streusand Landon Ozburn & Lemmon,
                 1801 S. MoPac Expressway,   Suite 320,   Austin, TX 78746

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 11, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube    on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor   SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor   TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Shelby A. Jordan    on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Shelby A. Jordan    on behalf of Interested Party   D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                              TOTAL: 14
